The Supreme Court providently exercised its discretion in granting that branch of the motion of the plaintiff former wife which was for an award of counsel fees incurred in enforcing a judgment of divorce after the defendant former husband unjustifiably refused to consent to the release of monies held in escrow after the marital home was sold pursuant to the judgment (see Domestic Relations Law § 238; Schiffer v Schiffer, 55 AD3d 714, 715 [2008]). However, since the plaintiff requested counsel fees only in the sum of $5,000 in her motion, and in light of the parties’ financial circumstances, the Supreme Court *847improvidently exercised its discretion in awarding the plaintiff the sum of $9,390.50 (see Domestic Relations Law § 238; Lee v Lee, 57 AD3d 487 [2008]). Thus, we reduce the award to $5,000.
The defendant’s remaining contentions are without merit. Covello, J.E, Lott, Roman and Miller, JJ., concur.